Citation Nr: 1517811	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  06-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1965 to May 1965.  He additionally had National Guard (NG) service through October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied entitlement to service connection for a heart condition.

In July 2010, the Board denied the Veteran's service connection claim for a heart disability and a claim of entitlement to service connection for residuals of an injury to the long finger, right hand.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand (JMR), filed by representatives for both parties, vacating the Board's decision to deny the service connection claims, and remanding them to the Board for further action consistent with the terms of the JMR.

In May 2012, the Board remanded the heart disability and right finger service connection claims for further development.  The RO subsequently granted service connection for the right finger disability in a September 2013 rating decision, thereby satisfying the Veteran's appeal as to that claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the May 2012 remand, the Board instructed the AOJ to verify the nature of the Veteran's duty periods of NG service, to specifically include his periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), and to obtain his service treatment records (STRs) and his service personnel records (SPRs) pertaining to his NG service.  While a retirement points summary and copies of some SPRs were obtained from the Pennsylvania Office of the Adjutant General, the nature of the Veteran's periods of NG duty were not verified and his STRs were not obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

Treatment records obtained since the prior remand show that the Veteran underwent cardiac catheterization due to coronary artery disease in September 2010.  A September 2010 operative summary noted that he had undergone prior cardiac catheterization at another facility several years before.  Treatment records pertaining to the earlier cardiac catheterization do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).  

The Veteran was afforded a VA heart examination in December 2012 and a negative addendum opinion regarding the etiology of his heart disability was provided in August 2013.  The examiner did not consider a November 2012 letter provided by the Veteran's congressman, a physician by training, wherein he noted that he reviewed the Veteran's information and that the medical records indicate that the Veteran suffered a heart attack during physical training in 1969.  A new VA examination is warranted once all available evidence has been obtained.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  

Accordingly, this claim is REMANDED for the following action:

1.  Verify the Veteran's specific dates of ACDUTRA, and INACDUTRA, to include any periods in July 1969.

2.  Obtain a complete copy of the Veteran's service treatment records and service personnel records pertaining to his period(s) of National Guard service.

3.  Ask the Veteran to clarify when and where he received cardiac catheterization prior to September 2010, and to identify all other treatment for a heart condition for which records have not already been provided.  Request authorization to obtain these private treatment records on his behalf, and then obtain the records.

4.  Then, schedule the Veteran for a VA heart examination with a cardiology specialist, if possible.  The claims file must be reviewed.  All necessary studies and tests should be conducted.  

The examiner should clearly diagnose all heart disabilities present, to include coronary artery disease.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current heart condition had its clinical onset during the Veteran's active duty (from January 1965 to May 1965), is related to any in-service disease or injury during active duty; or is the result of disease or injury incurred during a verified period of ACDUTRA, or the result of injury during INACDUTRA.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  The examiner should specifically address the November 2012 letter from the Veteran's congressman; the multiple statements from fellow service members, contending that the Veteran suffered a heart attack during physical training; and treatment records contemporaneous to the Veteran's National Guard service, showing treatment for heart related symptoms.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

